Title: To James Madison from Thomas Jefferson, 16 September 1805
From: Jefferson, Thomas
To: Madison, James


          
            Dear Sir
            Monticello. Sep. 16. 05.
          
          The inclosed letter from Genl. Armstrong furnishes matter for consideration. You know the French considered themselves entitled to the Rio Bravo, & that Laussat declared his orders to be to recieve possession to that limit, but not to the Perdido: & that France has to us been always silent as to the Western boundary, while she spoke decisively as to the Eastern. You know Turreau agreed with us that neither party should strengthen themselves in the disputed country during negotiation; and Armstrong who says Monroe concurs with him, is of opinion from the character of the emperor that were we to restrict ourselves to taking the posts on the West side of the Misipi., & threaten a cessation of intercourse with Spain, Bonaparte would interpose efficiently to prevent the quarrel going further. Add to these things the fact that Spain has sent 500. colonists to St. Antonio, & 100 troops to Nacogdoches, & probably has fixed or proposed a post at the bay of St. Bernard at Mattagordo. Supposing then a previous alliance with England to guard us in the worst event, I should propose that Congress should pass acts 1. authorising the Exve. to suspend intercourse with Spain at discretion; 2. to dislodge the new establishments of Spain between the Misipi & Bravo: and 3. to appoint Commrs. to examine & ascertain all claims for spoliation that they might be preserved for future indemnification. I commit these ideas merely for consideration & that the subject may be matured by the time of our meeting at Washington, where I shall be myself on the 2d. of October. I have for some time feared I should not have the plea sure of seeing you either in Albemarle or Orange, from a general observation of the slowness of Surgical cases. However should mrs. Madison be well enough for you to come to Orange I will call on you on my way to Washington if I learn you are at home. Genl. Dearborne is here. His motions depend on the Stage. Accept for mrs. M. & yourself affectionate salutations
          
            Th: Jefferson
          
          
            P.S. I am afraid Bowdoin’s journey to England will furnish a ground for Pinckney’s remaining at Madrid. I think he should be instructed to leave it immediately, & Bowdoin might as well perhaps delay going there till circumstances render it more necessary.
          
        